MEMORANDUM**
Victor Bagha, a federal prisoner, appeals pro se the district court’s denial of his habeas corpus petition under 28 U.S.C. § 2241, challenging a decision of the United States Parole Commission. He contends that in calculating the time remaining on his sentence, the Parole Commission erred by failing to credit him for time he spent in state custody while released on federal parole. Bagha was not entitled to credit for his time in state *695custody. See Rizzo v. Armstrong, 921 F.2d 855, 861 (9th Cir.1990) (forfeiture of “street time” within Commission’s discretion); Raines v. United States Parole Comm’n, 829 F.2d 840, 843 (9th Cir.1987) (per curiam). Accordingly, we affirm the district court’s conclusion that the Parole Commission did not act unconstitutionally or outside its authority. See Benny v. United States Parole Comm’n, 295 F.3d 977, 981 (9th Cir.2002).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.